Mates, 'C. J.,
delivered the opinion of the court.
On the 5th day of October, 1910, B. F. Leggett began a suit by attachment, in a justice court of Madison county, against N. B. Langford. In the affidavit praying for the attachment it is stated that Leggett was employed by Langford, during the year of 1910, as overseer on a certain plantation in Madison county, and as such Leggett assisted in making a crop of cotton and *270corn; that these agricultural products were in the possession of Langford; and that affiant, by virtue of the contract and service thereunder, is entitled to a lien on the agricultural products named above to the amount of one hundred and eighty-five dollars, being the amount which Langford is due affiant for services as overseer, and which he fails to pay. After the filing of the affidavit, a writ of attachment was issued and levied on three bales of cotton, raised on the plantation in question and claimed by Langford, valued at something over sixty-six dollars each; the cotton then being in the possession of Langford, as alleged in the affidavit. Leggett recovered a judgment for the amount sued for, and Lang-ford prosecuted an appeal to the circuit court.
The facts are virtually agreed to and are about as follows: It is agreed that in January, 1910, Langford employed Leggett as manager and overseer of a plantation in Madison county, upon which cotton and corn was raised during the year. Leggett seems to have been employed by the year, and was to be paid forty dollars a month. Leggett commenced work in January, and'continued at work under the contract until some time in April, when Langford wrongfully discharged him. At the time Leggett was discharged, he owed Langford more than the amount which he had then actually earned under the contract. In short, at the actual date of the wrong.ful dismissal of Leggett, he then owed Langford more than the amount of his wages; but, deducting all that Leggett owed Langford from the total amount that would be owing Leggett at the end of the year, Lang-ford was indebted to him at the date of this suit in a balance of one hundred and eighty-five dollars.
The real question in the case is whether or not, under section 3042, Code of 1906, an overseer has a lien on the agricultural products grown upon the place on which he was employed to work, where there is a breach of the contract of employment by the employer by wrongfully *271discharging the overseer before the expiration of his contract of employment. It does not appear to us that the question is one’ of serious difficulty. It might be stated that the real question is whether or not the maxim of law “that no man shall profit by his own wrong” shall be suspended when it is sought to apply it to the case of an employer, who by his own wrongful act has injured his employee. Even if the statute did not cover this case, we can see no reason for not applying the maxim to this case, as well as in any other case. Section 3042 of the Code of 1906 provides that: “Every employee, laborer, cropper, part owner, overseer or manager, or other person who may aid by his labor to make, gather, or prepare for sale or market any crop, shall have a lien on the ihterest of the person who contracts with him for such labor for his wages, share or interest in such crop, whatever may be the kind of wages or the nature of the interest, which lien such employee, laborer, cropper, part owner, overseer or manager, or other person may offset, reeoup or otherwise assert and maintain. And such lien shall he paramount to all liens and incumbrances or rights of any kind created by or against the person so contracting for such assistance, except the lien of the lessor of the land in which the crop is made, for rent and supplies furnished, as provided in the chapter on 'Landlord and Tenant.’ ”
It is argued by counsel for appellant that, in order for the statute to apply, it must be for “wages due for work actually done;” and say counsel: “The reason of the enactment is in the fact-that the laborer by his work or skill makes the security himself, actually creates the cotton or corn, as the case may be; and as it is the product of his labor, his creation, he shall be first paid before all others, except the lessor of the land.” It is quite true that the theory of the statute proceeds upon the idea that the laborer will work and create, but it also proceeds upon the idea that after he has contracted *272so to do the employer will not wrongfully prevent and prohibit him from doing what he has contracted to" do, -and what the statute contemplates he will be allowed under the contract to do. If the laborer will not work and create, and gives the employer just cause for his dismissal, he loses his lien from the date of his failure; but if he wants to work and will work, and create for the employer, but the employer refuses to let him, and wrongfully discharges him, the employer is the loser, and not the employee. In such case the employer loses what the laborer would create if he were not wrongfully prevented from so doing; but'the employee does not lose any benefit given him by the statute, and still has his lien for his wages for the entire contractual period, reduced by his earnings, if any, after discharge. In every instance where this court had given a construction to this statute, it has been a liberal construction in favor of the lien, securing to the laborer his wages under a contract of employment of this kind, where the statute creates the lien. Thus, in the case of Buck v. Payne, 52 Miss. 277, the court held that the policy of the statute was to make sure to the laborer his wages.
In the case of Lumbley v. Thomas, 65 Miss. 97, 5 South. 823, the court held that the statute applied, so as to give a lien on the agricultural products to a laborer, where it was shown that the work of the laborer was not confined to working in the crop, but also consisted in chopping wood and working in a blacksmith shop. The Lumbley case, supra, destroys the contention of appellant that the lien given by the statute attaches to only such products as the laborer helps by his labor to create. In working in the blacksmith shop or chopping wood, the laborer was certainly not helping to create any cotton or corn, or other agricultural products. The Lumbley case shows how liberal this court has always been in the construction of this statute, so as to make it carry out its purpose and secure the laborer in his wages. Again in *273the case of Irwin v. Miller, 72 Miss. 174, 16 South. 678, the court says the primary and principal purpose of the statute is to afford security to the agricultural laborers. In view of the decisions above quoted, and the manifest purpose of the statute under review, we hold, without the slightest hesitation, that the statute applies to the ease made by the facts now before the court. At the date of the institution of this suit, it appears that Lang-ford owed Leggett his wages under the contract, amounting to the sum of one hundred and eighty-five dollars for which he had a lien. The rights of the parties are to be determined by the conditions which prevailed at the time of the institution of the suit.

Affirmed.